                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


COMMERICAL CREDIT GROUP INC.,

               Plaintiff,

v.                                                                  Civ. No. 19-0558 KG/JHR

PROTÉGÉ EXCAVATION, INC.,

               Defendant.

                                    ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach

Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this matter is referred to

Magistrate Judge Laura Fashing to conduct hearings, if warranted, including evidentiary

hearings, and to perform any legal analysis required to recommend to the Court an ultimate

disposition of Plaintiff’s Motion to Show Cause (Doc. 14). The Magistrate Judge will submit an

analysis, including findings of fact, if necessary, and recommended disposition, to the District

Judge assigned to the case, with copies provided to the parties. The parties will be given the

opportunity to object to the proposed findings, analysis, and disposition as described in 28

U.S.C. § 636(b)(1). Objections must be filed within fourteen (14) days after being served with a

copy of the proposed disposition.



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE
